DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-17-21.
Claims 1-12 are withdrawn.

Election/Restrictions
Applicant's election with traverse of Group II, claims 13-16, in the reply filed on 03-17-21 is acknowledged. 
The traverse are based on: “a search for publications relating to one of the groups of claims would reveal publications relating to the other group and, thus, would not impose a serious burden on the Examiner”.
This argument not found persuasive because 
The applicant just ignored the detailed reason for the restriction in Restriction Requirement of 02-24-21 (by Examiner Liliana Cerullo); Examiner Xiaoliang Chen agrees with the reasons for Group I and Group II of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features; 
Furthermore, If a prior with same limitation as in Claim 1 (or Claim 7) of Group I, and it can be used to reject Claim 1 (or Claim 7) of Group I, but it cannot be used to reject Claim 13 of Group, and vice versa; the invention of Group I and invention of Group II cannot have the same inventive concept; therefore, the inventive concept 
Because these inventions are independent, distinct, and lacks unity of invention for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
The restriction requirement is still deemed proper and is therefore made FINAL. Claims 1-12 are withdrawn from consideration as being drawn to a nonelected invention.
This application is in condition for allowance except for the presence of non-elected and withdrawn claims 1-12 of Group I.  Accordingly, claims 1-12 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected and withdrawn claims 1-12 (see above) for allowing the case.
For Claims 1-12:
Canceled)

Allowable Subject Matter	
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 13-16 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 13 in combination as claimed, including:
providing a flexible circuit board on which a resistance connection circuit comprising a plurality of opening portions is formed by etching; printing a carbon-blocking ink on a surface of the flexible circuit board to cover the opening portions, and curing the carbon-blocking ink to form a resistor by heating and baking; printing a silver paste on both sides of the resistor to connect the resistor to the resistance connection circuit to form a path; and binding a pressure sensing module to the flexible circuit board and fixing the flexible circuit board to an inner side of a frame of the display device through a pressure sensitive adhesive.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 13 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848